DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending in this office action and presented for examination.

Specification
Examiner notes that the following documents may be useful in overcoming the below objections to the specification: a) amendments to the specification (including the abstract) provided in the Applicant response dated 3/25/2020 in the parent application 16/747,976; and b) amendments to the specification provided in the Examiner's amendment dated 4/17/2020 in the parent application 16/747,976.
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The abstract should be in narrative form. However, the abstract is currently one long sentence.
In paragraph [0001], the patent number for the parent application should be included.
In paragraph [0003], the first sentence should be grammatically reworded (particularly in view of the comma following “generally”.)
In paragraph [0018], line 1, there should be a space separating “embodiment,” and “the”. 
Paragraph [0025] does not end in a period. 
In paragraph [0043], line 2, the comma following “preferably” should be removed for grammatical clarity. In general, comma usage throughout the application should be revisited to ensure grammatical clarity, as below examples are not comprehensive.
In paragraph [0044], eighth-to-last line, the comma following “not” should be removed for grammatical clarity.
In paragraph [0046], line 2, the comma following “altogether” should be removed for grammatical clarity.
In paragraph [0052], line 2, “received” should be “is received” for grammatical clarity. 
In paragraph [0052], line 2, “compute-intensive” should be “a compute-intensive” for grammatical purposes. Alternatively, in line 3, “application” should be “applications”. 
Paragraph [0054] discloses, in lines 4-5 and 7-8, one or more border cores being set to a value. However, it is unclear as to what it means for a core to be set to a value. 
In paragraph [0055], the last sentence appears to be a sentence fragment. 
In paragraph [0057], line 5, “integrated 100” should be “integrated circuit 100”. 
In paragraph [0059], line 5, “generator 170” should be “instructions generator 170”. 
In paragraph [0067], line 8, “border 120” should be “border core 120”.  
In paragraph [0067], line 10, “border 120” should be “border core 120”.  
In paragraph [0079], line 6, “may underutilized” should be grammatically reworded. 
In paragraph [0084], “in operable communication the primary processing circuits” should be grammatically reworded. 
In paragraph [0086], line 5, “within an integrated may” should be grammatically reworded.
In paragraph [0094], line 5, “threshold” should be “thresholds”. 
In paragraph [0094], line 8, “while several embodiments” should be grammatically reworded. 
In paragraph [0094], line 9, “governs” should be “govern”. 
In paragraph [0096], lines 1-2, “the virtually partitioning” should be grammatically reworded. 
In paragraph [0096], line 3, “setting or virtual boundary” should be grammatically reworded. 
In paragraph [0097], line 7, the comma following “otherwise” should be deleted.
In paragraph [0098], line 5, “may augmented” should be grammatically reworded. 
In paragraph [0098], line 6, the comma following “preferably” should be deleted. 
In paragraph [0099], “may only be executed one or more given processor cores” should be grammatically reworded.

Drawings
Examiner notes that the following documents may be useful in overcoming the below objections to the drawings: a) amendments to the drawings provided in the Applicant response dated 3/25/2020 in the parent application 16/747,976; and b) amendments to the drawings provided in the Applicant response dated 4/28/2020 in the parent application 16/747,976.

The drawings are objected to because:
Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. However, while Figure 1A appears to be a partial view in view of the identification “1A”, there does not appear to be a corresponding 
Paragraph [0041] discloses “a first plurality of periphery controllers 140” and “a second plurality of periphery controllers 150”. Figure 1 associates reference character 140 with a single block. It is unclear as to whether the aforementioned single block comprises a first plurality of periphery controllers 140, or just one (with other single blocks comprising other of the first plurality of periphery controllers respectively). Similarly, Figure 1 associates reference character 150 with a single block.  It is unclear as to whether the aforementioned single block comprises a second plurality of periphery controllers 150, or just one (with other single blocks comprising other of the second plurality of periphery controllers respectively).
In paragraph [0046], line 6, “border 120” should be “border core 120”.
In paragraph [0049], reference character 116 is associated with both a “weights bus” (plural) and “weight bus” (singular).
In paragraph [0067], line 10, reference character 145 is associated with “first periphery controllers”; however, reference character 145 was previously associated with “first periphery load store”.
In paragraph [0067], line 12, reference character 155 is associated with “second periphery controllers”; however, reference character 155 was previously associated with “second periphery load store”. 
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by 
In Figure 1, the lead line associated with reference character 116 should be solid. 
Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y). However, Figure 1A and 2 does not meet this requirement (see reference character 114).
S410 is associated with a step in Figure 4 but appears to be associated with a data partition in Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, “a input” should be “an input”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10990410. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 is taught by claim 1 of the ‘410 patent. See the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column, and bolded limitations in the left column are further explained below the table. 

Claim 1 of Instant Application: 17214276
Claim 1 of U.S. Patent No. 10990410
1. A method for virtually partitioning an integrated circuit, the method comprising: 
A method for virtually partitioning an integrated circuit, the method comprising: 
implementing a virtual partitioning of an integrated circuit based on: (i) one or more dimensional attributes of a input dataset, and 
identifying a data partitioning scheme from a plurality of distinct data partitioning schemes for an input dataset based on: (i) one or more dimensional attributes of the input dataset, and (ii) one or more architectural attributes of the integrated circuit; 

partitioning the input dataset into a plurality of distinct partitions of data based on the identified data partitioning scheme; 
identifying a virtual partitioning scheme for an architecture of the integrated circuit based on the partitioning of the input dataset; and 
identifying a processing core partitioning scheme from a plurality of distinct processing core partitioning schemes for an architecture of the integrated circuit based on the partitioning of the input dataset; and 
virtually partitioning the architecture of the integrated circuit based on (a) a data partitioning scheme and (b) the processing core partitioning scheme.
virtually partitioning the architecture of the integrated circuit based on (a) the data partitioning scheme and (b) the processing core partitioning scheme.


Regarding the bolded limitation “implementing a virtual partitioning of an integrated circuit” vis-à-vis the italicized limitation “identifying a data partitioning scheme” above, note that claim 1 of the ‘410 patent later recites (in the last row of the table) that virtually partitioning the architecture of the integrated circuit is based on the data partitioning scheme. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10691464. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 is taught by .

Claim 1 of Instant Application: 17214276
Claim 1 of U.S. Patent No. 10691464
1. A method for virtually partitioning an integrated circuit, the method comprising:
1. A method for virtually partitioning an integrated circuit, the method comprising: 
implementing a virtual partitioning of an integrated circuit based on: (i) one or more dimensional attributes of a input dataset, and (ii) one or more architectural attributes of the integrated circuit;
identifying one or more dimensional attributes of a target input dataset; selecting a data partitioning scheme from a plurality of distinct data partitioning schemes for the target input dataset based on: (i) the one or more dimensional attributes of the target input dataset, and (ii) one or more architectural attributes of the integrated circuit; 
partitioning the input dataset into a plurality of distinct partitions of data;
disintegrating the target input dataset into a plurality of distinct subsets of data based on the selected data partitioning scheme; 

identifying a virtual processing core partitioning scheme from a plurality of distinct processing core partitioning schemes for an architecture of the integrated circuit based on the disintegration of the target input dataset; 
virtually partitioning the architecture of the integrated circuit based on (a) a data partitioning scheme and (b) the processing core partitioning scheme.
virtually partitioning the architecture of the integrated circuit into a plurality of distinct partitions of processing cores of the integrated circuit; and mapping each of the plurality of distinct subsets of data to one of the plurality of distinct partitions of processing cores of the integrated circuit.


Regarding the bolded limitation “implementing a virtual partitioning of an integrated circuit” vis-à-vis the italicized limitation “selecting a data partitioning scheme” above, note that claim 1 of the ‘464 patent later recites (in the last three rows of the table) that virtually partitioning the architecture of the integrated circuit is based on the disintegration of the target input dataset, and the disintegration of the target input dataset is based on the selected data partitioning scheme. Similarly, regarding the bolded limitation “based on (a) a data partitioning scheme and (b) the processing core partitioning scheme”, note that claim 1 of the ‘464 patent recites (in the last two rows of the table) identifying a virtual processing core partitioning scheme prior to the virtually partitioning, and recites (in the last three rows of the table) that the aforementioned identifying a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “implementing a virtual partitioning of an integrated circuit” in line 2. Claim 1 further recites the limitation “virtually partitioning the architecture of the integrated circuit” in line 8. However, it is indefinite as to whether the metes and bounds of the claim are that a) virtual partitioning occurs twice, or b) the latter virtual partitioning is the same as the former virtual partitioning. In addition, it is indefinite as to whether “implementing a virtual partitioning” is the same as or different from “virtually partitioning”. 
Claim 1 recites the limitation “the integrated circuit” in line 4. However, it is indefinite as to whether the antecedent basis for this limitation is “an integrated circuit” in claim 1, line 1, or “an integrated circuit” in claim 1, line 2. Note that this limitation is also recited in claim 1, lines 6-7; and claim 1, line 8.
Claim 1 recites the limitation “a virtual partitioning scheme for an architecture of the integrated circuit” in lines 6-7, and recites the limitation “virtually partitioning the architecture of the integrated circuit” in line 8. However, claim 1 recites the limitation “virtually partitioning an integrated circuit” in line 1, and recites the limitation “a virtual partitioning of an integrated circuit” in line 2. It is indefinite as to whether “virtually partitioning an integrated circuit” is the same as or different from “virtually partitioning the architecture of the integrated circuit”.
Claim 1 recites the limitation “the processing core partitioning scheme” in line 9. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether the limitation is to be interpreted as “a processing core partitioning scheme” or as “the virtual partitioning scheme” or as something else. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blank (US 4939642 A) discloses a single instruction multiple data parallel processor has a rectangular array of processing elements which is smaller than the array of data to be processed. The array of data to be processed is divided into a number of segments, each equal in size to the processing element array.
Ioki et al. (US 20030046512 A1) disclose input information including processor group division information that is used to divide processors, which will be used in parallel calculation, into groups each of which will form a rectangular shape on a network and that is specified by information other than logical processor numbers is input to the processors of a parallel computer system.
Lewites et al. (US 20070239965 A1) disclose, in a many-core processor based system with many logical processing cores and a system memory, configuring the system so that the cores are segregated into a several partitions, each partition having at least one core.
Warrier et al. (US 20080134191 A1) disclose virtual partitioning, such that the logical association of cores to a partition is handled by software.
Supalov et al. (US 20080244222 A1) disclose partitioning a plurality of cores of an integrated circuit (IC) into a plurality of virtual processors.
Chen et al. (US 20100031003 A1) disclose a method and apparatus for partitioning and sorting a data set on a multi-processor system. 
Agarwal et al. (US 7734895 B1) disclose processing instructions in the integrated circuit includes: managing a plurality of sets of processor cores, each set including one or more processor cores assigned to a function associated with executing instructions; and reconfiguring the number of processor cores assigned to at least one of the sets during execution based on characteristics associated with executing the instructions.
Wentzlaff et al. (US 7774579 B1) disclose protection in a parallel processing environment using access information associated with each switch to prevent data from being forwarded outside a plurality of tiles.
Wu et al. (US 20110057937 A1) disclose parallel processed data may be further subdivided 208 into a plurality of data blocks or data clusters 210 or sub-datasets that can be distributed or assigned to the plurality of processing cores of a GPU.
Barringer et al. (US 20110298813 A1) disclose, for example, after the front-end, the splitting heuristic 46 (FIG. 1) is used to determine which tiles to split. As an example, if a tile covers 128.times.128 pixels, the tile may be split into two non-overlapping 64.times.128 sub-
Xu et al. (US 20120117008 A1) disclose a data set may be partitioned into a plurality of data partitions that may be distributed to two or more processors, such as a graphics processing unit.
Huras et al. (US 20140280372 A1) disclose a data structure includes a plurality of dimensions and each key is associated with a corresponding different dimension of the data structure. Portions of the data structure representing different data partitions are assigned to the computer systems for parallel processing, and the assigned data structure portions are processed in parallel to perform an operation.
Wu et al. (US 20150309842 A1) discloses, to enhance use efficiency of a multi-core/many-core processor and reduce contention of applications for core resources, physical partitioning can be performed on cores to form multiple domains (representing core partitions). Each domain may include multiple cores that are in continuous or scattered positions, and core resource sets of different domains may be provided for different applications to mitigate resource contention.
Broadhurst et al. (US 20180197269 A1) disclose a graphics processing unit also comprises scheduling logic configured to subdivide at least one set of one or more tiles of the rendering space to form a plurality of subunits (e.g. subtiles) and to assign at least some of those subunits to different processing cores for rendering.
Varadarajan et al. (US 20180276784 A1) disclose an input image is split into a plurality of tiles, each of which is stored in a scratchpad memory associated with a distinct core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.